Citation Nr: 0728508	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  99-10 818	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office 
in White River Junction, Vermont


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of hypertension 
and cardiovascular disease as a result of medication provided 
by VA for a non-service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued in 
September 1996 by VA Regional Office (RO) the New York, New 
York, which denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  In October 2002, the 
veteran presented testimony at a hearing on appeal before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is in the record.

This case was remanded by the Board to the RO in May 2003 for 
additional notice and development that included requesting 
treatment records and a VA medical opinion.  The claim was 
subsequently transferred to the RO in White River Junction, 
Vermont.  The notice and development has been completed, and 
the case has been returned to the Board. 


FINDING OF FACT

The veteran does not have any additional disability of the 
hypertension and cardiovascular disease as a result of 
medication provided by VA for a non-service-connected 
psychiatric disorder.




CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for additional disability of hypertension and 
cardiovascular disease as a result of medication provided by 
VA for a non-service-connected psychiatric disorder have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.358, 3.800 (1996); 38 C.F.R. §§ 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
March 2003 and June 2004 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private treatment records, 
personal hearing testimony, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's May 2003 remand, the RO issued a notice letter to the 
appellant (June 2004), requested VA hospital and outpatient 
treatment records pertaining to a 1994 bypass surgery (June 
2004), obtained a VA medical opinion (January 2005), then 
readjudicated the appellant's claim and issued a Supplemental 
Statement of the Case (April 2006).  The Board finds that VA 
has substantially complied with the Board's May 2003 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for compensation under 
38 U.S.C.A. § 1151 is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Compensation under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.

The veteran's claim was filed before October 1, 1997; 
therefore, the issue before the Board is whether the veteran 
has additional disability "as a result of" VA 
hospitalization or medical or surgical treatment or 
examination.  The veteran is not required to show negligence, 
error in judgment or other fault in the hospitalization or 
medical or surgical treatment furnished by VA.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).  The medical evidence must 
only demonstrate that the additional disability occurred as 
the result of VA treatment.  38 U.S.C.A. § 1151 (West 1991).

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and 
(2) the mere fact that aggravation occurred will not suffice 
to make the additional disability compensation in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1)(2) (1996).

Under the provisions of 38 U.S.C. § 1151 applicable to claims 
like the one here filed prior to October 1, 1997, benefits 
may be paid for disability or death attributable to VA's 
failure to diagnose and/or treat a preexisting condition when 
VA provides treatment or an examination.  Disability or death 
due to a preexisting condition may be viewed as occurring "as 
a result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  The 
factual elements necessary to support a claim under 38 
U.S.C.A. 
§ 1151 based on medications used to treat a preexisting 
condition may vary with the facts of each case and the nature 
of the particular injury and cause alleged by the claimant.  
Entitlement to benefits based on such claims would ordinarily 
require a determination that: (1) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably will not have prescribed the medication 
when rendering treatment; and (2) the veteran suffered 
disability or death which probably would have been avoided if 
proper treatment (medication) had been rendered.  See 
VAOPGCPREC 05- 01.

In this case, the veteran contends that he suffered 
additional disability of hypertension and cardiovascular 
disease as a result of medication prescribed by VA for a non-
service-connected psychiatric disorder from 1982 to 1991, 
including the contention that VA over-prescribed the 
medications.  The veteran contends that 10 years of silence, 
car accident, cuts, abrasions, and psychological distress 
show that he was over medicated.  The medical evidence of 
record shows that the veteran has been diagnosed with 
hypertension and cardiovascular disease. 

The record reflects that the veteran was diagnosed with 
schizoid personality.  Service connection for a nervous 
condition (claimed as major depressive disorder superimposed 
on a schizoid personality) was denied in 1982 because the 
veteran's disorder was determined to have pre-existed 
service, and to be a personality disorder, so was not 
considered a disability.  Service connection has also been 
denied for psychiatric symptoms claimed as post-traumatic 
stress disorder. 

VA treatment and hospitalization records reflect that 
treatment for a non-service-connected psychiatric disorder 
from 1982 to 1995 included a number of tricyclic 
antidepressants and other medications.  VA treatment records 
show the veteran has been diagnosed with hypertension and 
cardiovascular disease.  The veteran had a myocardial 
infarction in 1993, angioplasty in 1994, and three vessel 
coronary bypass grafting in 1994.  

Medical articles from the Physician's Desk Reference Nursing 
93 Drug Handbook reflect that adverse reactions to tricyclic 
antidepressants include orthostatic hypotension, tachycardia, 
electrocardiogram (ECG) changes, and hypertension.  

The veteran's testimony at the personal hearing before the 
undersigned Veterans Law Judge in October 2002 reflects that 
the veteran was first seen in 1982 by VA for a non-service-
connected psychiatric disorder, including being hospitalized 
for about eight months in 1982; he had in-day treatment for a 
psychiatric disorder for 6 hours a day, 5 days a week, for 20 
years; from 1982 to 1991, the veteran was prescribed 
Toframil, Mellaril, and Cipram by VA doctors; he got better 
in 1991 following a change of psychiatrist and medications; 
and he underwent bypass surgery in 1994. 

VA treatment records include an October 2002 VA note signed 
by VA Chief of Cardiology that indicates that the veteran has 
been on a number of tricyclic antidepressants in the past and 
that, according to the literature, these medications have 
been associated with cardiovascular side effects in some 
patients, including myocardial infarction (MI) and 
exacerbation of congestive heart failure (CHF).  A January 
2005 opinion by the same VA Chief of Cardiology reflects 
that, after a review of the veteran's records, his opinion 
was that the veteran's hypertension and cardiovascular 
disease were not in any way related to the use of tricyclic 
antidepressant medication.  The bases for the opinion were 
that the records did not reflect evidence that hypertension 
or cardiovascular disease was caused by the medications 
prescribed to the veteran after 1982 for a psychiatric 
disorder; there was no evidence of intolerance to these 
medications during the ten years or so prior to development 
of coronary disease; the veteran's diabetes and hypertension 
were adequate explanation for the development of coronary 
heart disease; there is no significant side effect that could 
be related to these medications; and that the effects of the 
tricyclic antidepressants on the cardiovascular system - 
hypotension, arrhythmias, cardiac conduction abnormalities 
subsequent to the development of the coronary disease - are 
not shown in this veteran's case.  

After a review of all the lay and medical evidence and 
argument of record, whether or not specifically cited in this 
decision, the Board finds that a preponderance of the 
evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The Board finds 
that the weight of the competent medical evidence of record 
demonstrates that the veteran does not have any additional 
disability of hypertension or cardiovascular disease as a 
result of medication provided by VA for a non-service-
connected psychiatric disorder.  

On the medical question of whether hypertension and/or 
cardiovascular disease resulted from VA medical treatment, 
the Board finds that the January 2005 opinion by the VA Chief 
of Cardiology is the most probative medical evidence on this 
question, and outweighs the same VA Chief of Cardiology's 
October 2002 statement in a note, and outweighs the medical 
articles indicating that the side effects of medications 
might include hypertension.  The January 2005 VA Chief of 
Cardiology opinion was based on a more thorough review of the 
veteran's records than was his previous October 2002 note, 
his review included his previous note, he specifically 
addressed the favorable medical articles, and he supported 
the opinion with specific bases that included the absence of 
medical record evidence of relationship, opinion that likely 
etiologies were non-service-connected diabetes and 
hypertension, and that the veteran did not develop other 
effects of the tricyclic antidepressants such as hypotension 
or arrhythmias or cardiac conduction abnormalities.   

In this case, there is otherwise no medical opinion evidence 
to show that the veteran's hypertension and/or cardiovascular 
disease resulted from VA medical treatment, including no 
medical evidence that a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably would not have prescribed the medication 
(including tricyclic antidepressants) that VA did when 
rendering treatment, or that the veteran suffered disability 
of hypertension or cardiovascular disease that probably would 
have been avoided if proper treatment (medication) had been 
rendered by VA.  See VAOPGCPREC 05-01.  While the Board has 
weighed and considered the veteran's personal hearing 
testimony and other lay statements of record, including of 
the veteran's symptoms from 1982 to 1991, the veteran's claim 
under 38 U.S.C.A. § 1151 involves a question of medical 
causation.  While the veteran is competent to report and 
describe to a medical professional any symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions that require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and the 
underlying causes.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for additional disability of 
hypertension and cardiovascular disease as a result of 
medication 
provided by VA for a non-service-connected psychiatric 
disorder.  Because the preponderance of the evidence is 
against the claim, the claim must be denied, and the benefit 
of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of hypertension and cardiovascular disease as a 
result of medication provided by VA for a non-service-
connected psychiatric disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


